Order, Supreme Court, New York County (Jane Solomon, J.), entered September 27, 1995, which granted plaintiffs’ motion to compel defendants’ compliance with plaintiffs’ Freedom of Information Law (FOIL) request, and denied defendants’ cross motion to dismiss the action as time-barred with leave to renew upon compliance with the FOIL request, unanimously modified, on the law and the facts, to the extent of remanding the matter for an in camera examination of the material sought to determine whether any or all of it is exempt from disclosure, and otherwise affirmed, without costs.
While we agree with the IAS Court that defendants failed to meet their burden of showing that specific materials sought fall squarely within a specific FOIL exemption, an in camera examination of the materials should be conducted given the possibility that some of the material may do so (see, Brown v Town of Amherst, 195 AD2d 979). Defendants’ cross motion was properly denied without prejudice since information in the materials sought may undermine their Statute of Limitations defense. Concur — Sullivan, J. P., Rosenberger, Ellerin and Mazzarelli, JJ.